This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   DEUTSCHE BANK NATIONAL TRUST
 3   COMPANY AS INDENTURE TRUSTEE
 4   FOR THE ENCORE CREDIT RECEIVABLES
 5   TRUST 2005-3,

 6          Plaintiff-Appellee,

 7 v.                                                                    No. A-1-CA-37129

 8 CHRISTEE THOMSON STREETT f/k/a
 9 CHRISTEE T HALL a/k/a CHRISTEE T STREETT
10 a/k/a CHRISTEE SANDIA THOMSON STREETT,

11          Defendant-Appellant,

12 and

13   DEPARTMENT OF THE TREASURY-INTERNAL
14   REVENUE SERVICE, TAXATION AND REVENUE
15   DEPARTMENT OF THE STATE OF NEW MEXICO,
16   and WILLIAM HALL,

17          Defendants.

18 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
19 Nan G. Nash, District Judge

20 Rose L. Brand & Associates, PC
21 Eraina Marie Edwards
22 Albuquerque, NM
 1 for Appellee



 2 Christee Thomson Streett
 3 Albuquerque, NM

 4 Pro Se Appellant

 5                             MEMORANDUM OPINION

 6 HANISEE, Judge.

 7   {1}   As we have set forth in our previous order denying stay and our calendar notice,

 8 Defendant Christee Thomson Streett timely appeals only from the district court’s

 9 order granting the writ of assistance. Because Defendant’s docketing statement

10 challenged only the foreclosure judgment underlying the writ of assistance, we issued

11 a notice of proposed summary disposition, proposing to affirm. Defendant has

12 responded to our notice with a memorandum purporting to cite reasons to dismiss the

13 writ of assistance. We have considered Defendant’s response and remain unpersuaded

14 that Defendant has established error in the district court’s issuance of the writ of

15 assistance.

16   {2}   Defendant’s response to our notice continues to allege that she is the owner of

17 the property and that Plaintiff Deutsche Bank National Trust Company did not

18 establish standing to enforce the note on the property or Plaintiff procured the


                                               2
 1 judgment by fraud. [MIO 2] These are matters relevant to the May 2015 foreclosure

 2 judgment, which this Court specifically instructed Defendant were not permitted in

 3 this appeal that is timely only from the district court’s writ of assistance. [Order 3; CN

 4 2] Defendant also overlooks this Court’s reference to Deutsche Bank National Trust

 5 Co. v. Johnston, 2016-NMSC-013, ¶ 34, 369 P.3d 1046, clarifying that standing in a

 6 foreclosure action is prudential, not a jurisdictional requirement, and the lack of

 7 standing does not render a foreclosure judgment voidable under Rule 1-060(B)

 8 NMRA. [CN 2] Defendant does not refer this Court to any authority indicating that

 9 her attacks on the underlying foreclosure judgment, from which she did not timely

10 appeal, can provide relief from the writ of assistance. See ITT Educ. Servs., Inc. v.

11 Taxation & Revenue Dep’t, 1998-NMCA-078, ¶ 10, 125 N.M. 244, 959 P.2d 969

12 (stating that this Court will not consider propositions that are unsupported by citation

13 to authority). We continue to be unpersuaded that she may pursue such attacks on the

14 underlying foreclosure judgment at this late date.

15   {3}   Defendant makes no argument relative to the issuance of the writ of assistance

16 separate from any of the preceding orders of the district court. We therefore affirm.

17   {4}   IT IS SO ORDERED.


18                                          _______________________________
19                                          J. MILES HANISEE, Judge


                                               3
1 WE CONCUR:



2 ___________________________
3 LINDA M. VANZI, Chief Judge



4 ___________________________
5 JENNIFER L. ATTREP, Judge




                                4